 


109 HRES 716 IH: Expressing the sense of the House of Representatives regarding the establishment of a National Blood Reserve, and for other purposes.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 716 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Cannon (for himself and Mr. Duncan) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the establishment of a National Blood Reserve, and for other purposes. 


Whereas the supply of blood and blood products of the United States is a matter of national security and of national public health importance;
Whereas there is no guarantee that existing blood supplies can meet the needs of victims of domestic disasters or acts of terrorism;
Whereas blood has a short shelf life of only 42 days and must be replenished on a regular basis and must be consistently available to meet the next emergency;
Whereas blood and blood products have been identified by the Department of Health and Human Services as a critical national resource and are vital public health assets that must be readily available at all times, especially in the event of a domestic disaster or acts of terrorism;
Whereas the American Association of Blood Banks Interorganizational Task Force on Domestic Disasters and Acts of Terrorism was formed to assist the Department of Health and Human Services in coordinating a national response to both military and civilian blood supply related issues that may arise during domestic disasters and acts of terrorism;
Whereas at the request of the Department of Health and Human Services, a subgroup of the Interorganizational Task Force, comprised of representatives of the America’s Blood Centers, American Association of Blood Banks, American Red Cross, Armed Services Blood Program, and Blood Centers of America developed a proposal for a National Blood Reserve;
Whereas in January 2004, the Department of Health and Human Services Advisory Committee on Blood Safety and Availability strongly endorsed the Task Force proposal for a National Blood Reserve and, in January 2006, recommended that the Secretary of Health and Human Services take immediate steps to formally recognize that maintaining the blood and plasma supply of the United States during an influenza pandemic is a critical part of a national plan to prepare for such an influenza pandemic, and further, that the central role of developing and implementing a national strategy to address potentially massive blood and blood product shortages would be the creation of a National Blood Reserve;
Whereas in July 2004, the Department of Homeland Security also endorsed and supported the establishment of a National Blood Reserve; and
Whereas the Give Life Foundation, one of the Nation’s leading blood advocacy groups, has taken steps through a national public/private awareness campaign to coordinate the efforts for the recruitment of regular blood donors in order to maintain a reliable and constant supply of blood and blood products for the National Blood Reserve and for local use: Now, therefore, be it 
 
That the House of Representatives—
(1)acknowledges that blood and blood products are of critical importance to the Nation’s health, well-being, and national security;
(2)acknowledges the need for a continuous replenishment of the Nation’s blood supply and of blood products through a National Blood Reserve;
(3)endorses the United States’ participation in blood safety and awareness as part of the World Health Organization’s World Blood Donor Day campaign;
(4)endorses the establishment of a National Blood Reserve in order to meet the needs of our Nation’s emergency situations, domestic disasters, and terrorists attacks; and
(5)recognizes the Give Life Foundation in its pursuit to form public/private partnerships for the coordination of blood donor recruitment programs in order to supplement the National Blood Reserve. 
 
